Mr. Justice Cordova Davila
delivered the opinion of the-Court.
In this case a complaint was filed against José Torres and' Francisco Irlanda charging a breach of the peace in that they had engaged in a fight in which they assaulted and! bruised one another. After a trial of the case on appeal before the District Court of Ponce, both defendants were found guilty and each vias sentenced to pay a fine of $10 and, in default of payment thereof, to be confined in jail one day for each dollar left unpaid. Francisco Irlanda appealed, claiming that the District Court of Ponce had erred in finding him guilty of a breach of the peace. The judgment of the lower court was based on the evidence offered by the prosecution and on the testimony of the defendants, José Torres and Francisco Irlanda. The witnesses for the prosecution testified that they did not know how the fight had started; that they only saw that between eight and nine o ’clock at night defendants Irlanda and Torres were walking, one behind the other, toward the river1; thay they were talking to one another but that the witnesses could not hear what they were saying; and that then, when near the river, the defendants had a fight in which blows were exchanged. Alfonso Alvarado, a witness for defendant Francisco Ir-landa, testified that while he was on the sidewalk of a small café known as “Pali” oil Cuatro de Julio Street,- he heard *306Torres say to Irlanda: “Come here, I have to speak to yon,” and that then he saw them both follow an alleyway that leads to the river. That was all he saw. Jnan Torres and Eladio Otero, who also testified for Irlanda, said that while they were in Maria Morales’s house buying codfish fritters, they saw Francisco Irlanda and José Torres go by and that the latter slapped Irlanda first. Eladio Otero testifies that people gathered, that the contenders clinched and that José 'Torres fell on top of Francisco Irlanda. María Morales, testifying for defendant José Torres, said that neither Juan 'Torres nor Eladio Otero who had testified for Irlanda had been at her house; that she did not cook codfish fritters at might but in the morning; that the defendants went by quarreling and pushing one another; that they slipped and that Irlanda raised his fist and gripped Torres and then they slipped and went away. Defendant Irlanda testified that he is a public school teacher, President of the Teachers’ Association, President of the English Club, Vice-President of the Spanish Club, and Vice-President of the Athletic Commission of Orocovis; that while he was in front of Pablo Ortiz’s café he was called by José Torres who, after walking with him about forty or fifty yards, assaulted and tripped him. Then the police came; that the only blow he received from Torres was a bite and that the police inflicted all the other blows; that he does not know why Torres acted as he did and that he has never owed money to Torres nor to anyone else. José Torres testified that Irlanda owed him some money which he had sent someone to collect but that Irlanda had refused to pay; that later he saw Irlanda who said: “I cannot give you the money now”; that he told Irlanda that he needed the money and could not wait any longer and that then Irlanda called him exacting, grabbed him by the neck, and they fought. When Irlanda took the stand, Torres questioned him and the following dialogue took place,:
“Do you say that you have uot borrowed money from me?
“No, sir.
*307“Do you not remember that we were at the Union at Teclo Pagan’s house one day when yon were celebrating there and that you said to me ‘Lend me five dollars’, you remember that yon were the promoter of the sign put up at the Union, that I said to you right in front of Teclo and Natividad Torres ‘I’ll give you $1.50 for the sign and yon return the other $3.50.’
“No, sir.
“Think hard — look I want to be frank, you even ate with us there.. . .
“I don’t remember.
“Furthermore, remember that Venero Torres, my brother, and Nito Carme were there ....
“I don’t remember.
“You do not remember?
“No, sir, I do not remember that.”
In view of this evidence the court found .both defendants guilty, stating that it had no doubt whatsoever as to the guilt of both defendants. No charge of passion, prejudice, bias, or manifest error on the part of the lower court is made. The defendant invokes the doctrine laid down in the cases of People v. Franquis, 24 P.R.R. 575, and People v. Sánchez, 42 P.R.R. 390, which can not be applied to the instant case, where the evidence as to who delivered the first blow and as to who started the fight is conflicting, and where the court, after weighing the evidence, found both defendants guilty.
Tn our opinion the lower court weighed the evidence correctly and the judgment appealed from must be affirmed.